August 2, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: DREYFUS PREMIER SHORT-INTERMEDIATE MUNICIPAL BOND FUND 40 Act File No.: 811-5021 33 Act File No.: 33-117520 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 36 to the Registration Statement, electronically filed with the Securities and Exchange Commission on July 28, 2010. Please address any comments or questions to the attention of the undersigned at (212) 922-6832. Very truly yours, /s/ Christina Zacharczuk Christina Zacharczuk Senior Paralegal CZ/
